 


114 HR 5269 IH: Protection for Progeny Act of 2016
U.S. House of Representatives
2016-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5269 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2016 
Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 18, United States Code, to criminalize knowingly destroying, without the written consent of each progenitor, a living human embryo created through the process of in vitro fertilization, and for other purposes. 
 
 
1.Short TitleThis Act may be cited as the Protection for Progeny Act of 2016. 2.Protection of living human embryos (a)In generalChapter 90A of title 18, United States Code, is amended by adding at the end the following: 
 
1842.Protection of living human embryos 
(a)OffenseWhoever, in or affecting interstate or foreign commerce, knowingly destroys a living human embryo that was created through the process of in vitro fertilization and that was destroyed without the written consent of each progenitor of such embryo shall be fined under this title, imprisoned not more than 6 months, or both. (b)Exception for progenitorA progenitor of the embryo that is destroyed may not be prosecuted under this section. 
(c)Exception for implantationA person may not be prosecuted under this section if the destruction of the embryo occurred during or after an attempt to implant such embryo. (d)ProgenitorThe term progenitor means any individual who provides an egg or a sperm cell from which an embryo is created.. 
(b)Clerical amendmentThe table of sections at the beginning of chapter 90A of title 18, United States Code, is amended by adding at the end the following:   Sec. 1842. Protection of living human embryos.. 3.Effective dateThe amendments made by this Act shall take effect 1 year after the date of the enactment of this Act.  
 
